Citation Nr: 0518263	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  97-16 531	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
prior to January 31, 1997, for the post-operative residuals 
of a fracture of the left great toe.

2.  Entitlement to an evaluation in excess of 30 percent from 
January 31, 1997, for left foot disability (including the 
post-operative residuals of a fracture of the left great 
toe).

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a sleep disorder, and 
for disorders of the upper and lower digestive tract, claimed 
as due to surgery performed in a VA facility on August 27, 
1990.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from June 1975 to June 1979.  This case originally came to 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  After the 
appellant testified before the undersigned Veterans Law Judge 
at a hearing held at the Board in Washington, DC in July 
1998, the case was remanded in April 1999, for further 
development; the case was remanded again in January 2001.  

Thereafter, an October 2002 Board decision denied of the 
issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to an extension beyond 
January 31, 1992, of a temporary total rating based on the 
need for convalescence following left great toe surgery 
performed on September 10, 1991, as well as the issue of 
entitlement to an extension beyond February 28, 1991, of a 
temporary total rating based on the need for convalescence 
following surgery performed on November 28, 1990.  

The case was again remanded by the Board in September 2003; 
the case has now been returned to the Board for appellate 
review.

In November 2004, the RO granted the appellant's claim of 
entitlement to service connection for a chronic left foot 
disability secondary to the service-connected disorder of the 
left great toe.  The RO combined the left great toe 
disability with the chronic left foot disability and assigned 
a 30 percent evaluation under Diagnostic Code 5284, effective 
from January 31, 1997, the date of the appellant's left foot 
secondary service connection claim.  

The Board notes that, effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that negligence would generally have 
to be shown by the VA for a claimant to obtain compensation 
under the statute.  This amendment, however, does not apply 
to claims filed prior to the effective date.  Pub. L. No. 
104-204, § 422(a)-(c) (1996); VAOPGCPREC 40-97.  As the 
appellant's 38 U.S.C.A. § 1151 claims were filed in 1995, 
prior to the effective date of the amendment, the former 
statute must be applied.

With regard to the claims for compensation under 38 U.S.C.A. 
§ 1151, based on surgery performed by VA on August 27, 1990, 
the Board notes that that claim has heretofore been 
characterized in a manner which suggests that benefits are 
being sought only for a sleep disorder and a 
"gastrointestinal condition."  The record shows, however, 
that the appellant claims to suffer not only from a sleep 
disorder, abdominal discomfort, belching and flatulence due 
to VA treatment, but also from disability manifested by 
choking and regurgitation of food and drink through the nose.  
Because the appellant's allegations suggest that benefits are 
being claimed for disorders of the upper digestive tract 
(i.e., the mouth and/or esophagus), as well as the lower 
digestive tract, the issue on appeal has been re-
characterized as set forth on the title page.


FINDINGS OF FACT

1.  Prior to January 31, 1997, the appellant's left toe 
disability caused moderately severe disability.

2.  The left toe surgical scar is tender and painful to 
palpation.

3.  From January 31, 1997, the appellant's left foot 
disability caused severe disability.

4.  The appellant's obstructive sleep apnea (OBSA) was not 
made worse by the August 1990 septoplasty and 
uvulopalatopharyngealplasty (UPPP) performed in a VA 
facility.

5.  The appellant does not currently demonstrate any primary 
pathology of the upper or lower digestive tracts that was 
caused by the August 1990 septoplasty and 
uvulopalatopharyngealplasty (UPPP).

6.  The appellant's service-connected disabilities do not 
combine to prevent substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the left toe disability were not met prior to January 31, 
1997.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.71, 4.71a, Diagnostic Codes 5276-5284 (2004).

2.  The criteria for a separate compensable evaluation of 10 
percent, but no more, are met for the residual surgical 
scarring of the left great toe.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 4.2, 
4.7, 4.31, 4.118, Diagnostic Codes 7803, 7804, 7805 (1995); 
Esteban v. Brown, 6 Vet. App. 259 (1994).

3.  An evaluation in excess of 30 percent for left foot 
disability other than surgical scarring is not warranted from 
January 31, 1997.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.55, 4.59, 4.68, 4.71, 4.71a, Diagnostic Codes 
5276-5284 (2004).

4.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for a sleep disorder is not warranted.  38 U.S.C.A. § 1151 
(West 1991); 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.358 (1996); 38 C.F.R. §§ 3.102, 3.159 
(2004).

5.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for an upper or lower digestive tract disorder is not 
warranted.  38 U.S.C.A. § 1151 (West 1991); 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.358 
(1996); 38 C.F.R. §§ 3.102, 3.159 (2004).

6.  Entitlement to TDIU is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 
3.341, 4.15, 4.16(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his July 1998 Board hearing in 
Washington, DC that he underwent surgery involving some 
hardware and screws so that his big toe would fuse with his 
foot; this hardware was removed in December 1997.  He said 
that his foot was now fused between the great toe and the 
foot.  The appellant testified that he used a cane, that he 
was unable to deal with the physical demands of his 
disabilities and his schoolwork and that a doctor had told 
him that he could not perform manual labor.  The appellant 
further testified that he underwent surgery in a VA facility 
in September 1990 to clear his airway.  He stated that he now 
suffered from regurgitation and that he swallowed air at 
night.  The appellant also said that a private doctor had 
told him that the surgery on his throat should not have been 
performed.

I.  Increased rating claims

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

Review of the medical evidence of record reveals that the 
appellant underwent a VA medical examination in May 1990; he 
complained of increasing pain in his left great toe that was 
aggravated by prolonged standing or walking.  He reported 
that he had had no surgeries on the left great toe.  On 
physical examination, there was slight swelling over the 
metatarsophalangeal (MTP) joint of the great toe.  The 
appellant was able to dorsiflex the left great toe to 52 
degrees, and to plantar flex the toe to 10 degrees.  There 
was no erythema.  The joint felt slightly warm to palpation.  
On standing, there was a 12-degree valgus attitude of the MTP 
joint of the great toe.  There was no crepitus with ranges of 
motion, but there was tenderness at the extremes of motion.

Surgery was performed on the appellant's left great toe on 
November 28, 1990 (osteotomy), and on September 10, 1991 
(left great toe metatarsophalangeal fusion with plate 
fixation).  The appellant submitted his claim for an 
increased evaluation in April 1992.  The appellant was 
hospitalized in a VA facility for a month in the spring of 
1992; however, there is no mention of any problems with, or 
treatment for, the left great toe.  A July 1992 VA 
orthopedics consultation report indicates that the appellant 
had a well-healed incision over the dorsum of the left first 
metatarsal; it was non-tender.  

The September 1992 report of medical evaluation conducted for 
the Disability Determination Service of South Carolina 
indicated that the appellant complained of significant pain 
with movement, an inability to walk long distances or climb 
stairs, swelling and an unsteady gait at times.  Physical 
examination revealed no synovitis or effusions of any joint.  
The extremities were without edema.  The left great toe was 
the only joint with restricted range of motion.  A surgical 
scar was noted on the dorsal surface of the left foot.  Motor 
testing was 5/5 throughout.  There was some diminution of 
sensation in the area of the left great toe.  The appellant 
was able to walk without the aid of a cane, however he had 
difficulty getting off of the examination table because of 
the left foot.  Chronic pain syndrome of the left great toe 
was diagnosed.  

A May 1993 VA outpatient follow-up for failed fusion of the 
left MTP joint treatment note indicates that x-ray 
examination revealed intact hardware.  Physical examination 
revealed a healed scar with mild tenderness.  In June 1997, 
the appellant complained of left foot pain.  In December 
1997, he underwent surgical removal of the hardware in his 
left great toe.  

The appellant underwent a VA foot examination in August 1998.  
The examiner noted tenderness to palpation along the MTP 
joint.  The appellant underwent another VA foot examination 
in August 1999; he complained of left foot pain.  On physical 
examination, the left great toe was ankylosed.  Sensation was 
intact.  There was a healed scar over the dorsal surface of 
the left great toe; the surgical scar was tender and painful 
to palpation.  It did not look poorly nourished and there was 
no ulceration.  The examiner opined that the overall 
disability picture was between moderate and moderately 
severe.  The examiner also stated that the appellant was 
employable for positions not needing use of the foot.  

More recently, a VA podiatry note indicated the presence of a 
surgical scar over the left hallux with solid fusion of the 
joint and extreme pain on palpation of the site.  A March 
2003 VA treatment note indicates tenderness to palpation over 
the scar area of the left foot.  Nerve conduction studies 
were normal for all nerves tested.

The appellant was originally service connected for residuals 
of a fracture of the great toe of the left foot, a condition 
which is not specifically mentioned in the rating 
regulations.  Under 38 C.F.R. § 4.20, analogous ratings are 
to be used when an unlisted condition is encountered.  The 
Board notes that the applicable regulations contain a number 
of provisions relating to the feet.  The appellant's left 
foot disability has been evaluated as 20 percent disabling 
under the criteria specified in Diagnostic Code 5284 
beginning in February 1992.  

The rating schedule provides a 20 percent rating for severe 
unilateral pes planus with objective evidence of marked 
deformity (pronation, adduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities warrants a 20 percent rating when 
the condition is unilateral.  A 30 percent unilateral 
evaluation requires pronounced pes planus, marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, not improved by orthopedic shoes or 
appliances.  Diagnostic Code 5276.

Under Diagnostic Code 5277, a bilateral weak foot is noted to 
be a symptomatic condition secondary to many constitutional 
conditions and characterized by atrophy of the musculature, 
disturbed circulation and weakness.  This disability is to be 
rated according to the underlying condition with a minimum 
rating of 10 percent.

The disability rating of 20 percent is assigned for an 
acquired unilateral pes cavus with all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to the 
right ankle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads.  A 30 percent rating is also 
provided for an acquired unilateral pes cavus with marked 
contraction of the plantar fascia with a dropped forefoot, 
all toes being hammertoes, very painful callosities, and a 
marked varus deformity.  Diagnostic Code 5278.

A 20 percent rating is assigned when there is moderately 
severe malunion or nonunion of the tarsal or metatarsal 
bones, while severe malunion or nonunion warrants a 30 
percent evaluation.  Diagnostic Code 5283.  A 40 percent 
evaluation for malunion or nonunion may be assigned if there 
is loss of use of the foot.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5283, note.  A moderately severe foot injury 
warrants a 20 percent rating and a 30 percent evaluation is 
warranted for severe foot injuries.  A 40 percent evaluation 
for foot injuries may be assigned if there is loss of use of 
the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284, note.  
The Board notes that the terms "moderately severe" and 
"severe" as used in this Diagnostic Code are not defined by 
regulation, but some comparison with the other criteria 
pertinent to rating foot disabilities is helpful.  

In order for the appellant's left great toe fracture 
disability to be assigned an evaluation in excess of 20 
percent prior to January 31, 1997, the evidence of record 
would have to indicate severe malunion or nonunion of the 
metatarsal bones or a severe foot injury.  The appellant 
underwent surgical procedures to fuse his left great toe and 
there is no evidence of record to indicate a malunion or a 
non-union.  There is no indication prior to December 1997 
that the left great toe disability by itself was equivalent 
to a severe foot injury.  Furthermore, Diagnostic Codes 5276, 
5277 and 5278 are not for application because the appellant's 
left great toe disability was either not diagnosed as the 
condition described in the diagnostic code or it was not 
equivalent to the pertinent condition.  Nevertheless, it does 
not appear that the veteran suffered from the kind of 
disability that would be tantamount to a 30 percent rating 
under some of these other codes, such as marked deformity and 
extreme tenderness or pain, or a problem affecting all toes 
or the entire forefoot.  

In deciding that a higher evaluation is not warranted, the 
Board notes that, depending on the type of foot injury, 
Diagnostic Code 5284 may involve disability that includes 
limitation of motion, and thereby requires consideration of 
38 C.F.R. § 4.40 and § 4.45. VAOPGCPREC 9-98 (Aug. 14, 1998).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  (Diagnostic Code 5003.)  While 
the appellant's left great toe had reportedly caused 
significant pain, it has not been shown to result in such 
disabling pain as to be productive of functional impairment 
which warrants consideration of assignment of a rating in 
excess of 20 percent prior to January 1997, under the 
criteria of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. 
at 206-207.  As noted above, the term "moderately severe" is 
not defined by regulation, when compared with other 
comparable ratings for the feet, this term must be understood 
to require greater difficulties than those experienced by the 
appellant prior to January 31, 1997.  As suggested by the 
reference to other Diagnostic Codes, the appellant's 
difficulties are not tantamount to more than moderately 
severe impairment, even when pain and swelling are 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996); DeLuca, 8 Vet. App. at 206-
207.  Significantly, the Board notes that pain was apparently 
not a problem until after prolonged standing or walking.  
Accordingly, the Board finds that the 20 percent evaluation 
assigned prior to January 1997 took into account his symptoms 
and compensated him for "moderately severe" disability.  
Diagnostic Code 5284.

In addition, the Board finds that an extraschedular rating is 
not appropriate for the left toe disability prior to January 
31, 1997, because the evidence does not reveal that this 
condition presented an unusual disability picture.  The 
medical evidence of record does not reveal that the appellant 
received any in-patient treatment for his left foot between 
February 1, 1992 and January 30, 1997.  There is no medical 
evidence of record that suggests marked interference with 
employment due to the left foot prior to January 1997.  38 
C.F.R. § 3.321.

However, the evidence of record does indicate that the 
appellant has a surgical scar on the dorsum of his left foot 
that is related to the surgery performed to repair his 
service-connected fractured great left toe.  The medical 
evidence of record contains several descriptions of this scar 
as being healed and tender to palpation.  The first of these 
is dated in May 1993, after the initial two operations on the 
left foot.  A July 1992 note indicates that the well-healed 
incision over the dorsum of the first left metatarsal was 
nontender.  After the December 1997 operation, the 
appellant's left foot scar continued to be tender to 
palpation on medical examination from 1998 on through 2003.  

The Court of Appeals for Veterans Claims (Court) has held 
that each service-connected problem associated with a 
service-connected disability may be rated separately unless 
it constitutes the same disability or the same manifestation.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical 
element is that none of the symptomatology is duplicative or 
overlapping; the manifestations of the disabilities must be 
separate and distinct.  Esteban, 6 Vet. App. at 261, 262.  In 
this case, the symptoms of the left great toe limitation of 
movement and pain on movement and the tender surgical scar 
are not essentially the same.  Therefore, the clinical 
evidence of record supports a grant of a separate 10 percent 
evaluation for a tender and painful surgical scar of the left 
great toe.

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities.  38 C.F.R. § 4.118 (2003).   
The Board will consider the appellant's residual scarring 
under Diagnostic Codes 7801 (as amended), 7803, 7804, and 
7805.  Under the pre-amended criteria, a 10 percent 
evaluation was warranted under Diagnostic Code 7804 for 
superficial scars that were tender and painful on objective 
demonstration.  A 10 percent evaluation was also warranted 
under Diagnostic Code 7803 for superficial scars that were 
poorly nourished with repeated ulceration.  All other scars 
were rated based on the limitation of the part affected.

Under the amended regulations, Diagnostic Code 7801 provides 
that scars other than head, face, or neck, that are deep or 
that cause limited motion will be rated 10 percent disabling 
if the area exceeds 39 sq. cm.  A 20 percent evaluation will 
be assigned if the area exceeds 77 sq. cm.  If the area 
involved exceeds 465 sq. cm., a 30 percent evaluation will be 
assigned.  A 40 percent disability will be warranted if the 
area exceeds 929 sq. cm.  Moreover, Diagnostic Code 7802 
pertains to scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion.  
Specifically, under Diagnostic Code 7802, a 10 percent rating 
is warranted for an area or areas of 144 square inches (929 
sq. cm.) or greater.  This is the highest rating available 
under this Code.

After a review of the evidence, the Board finds that there is 
no basis for a higher than 10 percent rating under the pre-
amended regulations or under the amended regulations.  First, 
there is no indication that the scar was poorly nourished or 
subjected to repeated ulceration.  Second, the Board notes 
that limitation of function of the foot has been separately 
compensated.  Third, there is no clinical indication that the 
left great toe scar has resulted in underlying soft tissue 
damage or that the area of the scar exceeds 6 square inches 
(39 sq. cm).  As such, the current 10 percent rating is 
appropriately assigned for tender and painful scarring under 
the pre-amended regulations but a higher rating is not 
warranted because limitation of the part affected is already 
separately evaluated.  Therefore, a higher evaluation is not 
available for the left great toe scar alone based on 
limitation of function.  See 38 C.F.R. § 4.14.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 10 percent evaluation for the left 
foot scar disability at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected left great toe scar has presented such an unusual 
or exceptional disability picture at any time as to require 
an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular 10 percent evaluation for 
the left foot scar in this case is not inadequate.  As 
discussed above, there are higher ratings for a scar 
disability, but the required manifestations have not been 
shown in this case.  The scar is not big enough to warrant a 
separate compensable rating, and it does not cause any 
impairment beyond being tender and painful that is not 
already compensated by the great toe and foot rating under 
Diagnostic Code 5284.  The Board further finds no evidence of 
an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for treatment 
of the left great toe scar.  The appellant has not offered 
any objective evidence of any symptoms due to the left great 
toe scar that would render impractical the application of the 
regular schedular standards.  Consequently, the Board 
concludes that referral of this issue for consideration of an 
extraschedular rating is not warranted for the left great toe 
scar.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell 
v. Brown, 9 Vet. App. 337, 338-339 (1996) (When evaluating an 
increased rating claim, it is well established that the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)

Turning to the issue of an evaluation in excess of 30 percent 
for the combined toe and foot disability (to be rated 
separately from the 10 percent rating for scarring), 
beginning January 31, 1997, the appellant's symptomatology 
does not approximate loss of use of the foot and such would 
be required for the assignment of a 40 percent evaluation.  
As noted by the criteria set forth above under 38 C.F.R. 
§ 4.71a, the highest rating assignable for a unilateral 
disability affecting the feet is 40 percent, and this 
requires loss of use.  Loss of use of the foot exists when 
there is no effective function remaining other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with use of a suitable 
prosthetic appliance.  38 C.F.R. § 4.63 (2004).  

Here, there is no suggestion of such a degree of disability 
after January 31, 1997.  Even records show in November 2003 
that the veteran had a normal gait despite his foot 
impairment, which indicates that he has not lost 
proprioception or other functions that he would not have with 
amputation.  Although a January 2003 record referred to 
antalgic gait, when the veteran was examined in June 2003, 
the examiner concluded that overall his disability was 
moderately severe in nature.  The examiner specifically 
opined that amputation with a prosthesis would not provide 
the weightbearing the veteran is capable of with his foot 
pain.  In short, he has greater function than that which 
would be equally well served by amputation.  Consequently, 
the preponderance of the evidence is against the claim for a 
rating greater than 30 percent for left foot disability other 
than left great toe scarring.

II.  38 U.S.C.A. § 1151 claims

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service connected.  38 U.S.C.A. § 1151 (West 1991).

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C.A. § 1151 (formerly § 351), 
on the grounds that that section of the regulation, which 
included an element of fault, did not properly implement the 
statute.  Subsequently, the Court's Gardner decision was 
affirmed by the United States Court of Appeals for the 
Federal Circuit (Court of Appeals) in Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993).  On December 12, 1994, after 
further appellate action, the United States Supreme Court 
issued its decision in the case, affirming the decisions of 
the Court of Veterans Appeals and the Court of Appeals.  
Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).  

As a result, the fault, negligence, or accident requirement 
set forth in 38 C.F.R. § 3.358(c)(3) was invalidated on the 
grounds that that section of the regulation, which included 
an element of fault, did not properly implement the statute.  
On March 16, 1995, amended regulations were published 
deleting the fault or accident requirement of 38 C.F.R. 
§ 3.358(c)(3), in order to conform the regulation to the 
decision of the Supreme Court.  The Board notes that the 
rating decision denying the appellant's § 1151 sleep apnea 
claim was issued in July 1996, while the rating decision 
denying his § 1151 gastrointestinal claim was issued in March 
1997.  As noted in the introduction above, the appellant's 
claims consequently will be considered in the context of the 
version of § 1151 set forth in 38 U.S.C.A. § 1151 (West 
1991).  

In this case, the appellant underwent septoplasty and 
uvulopalatopharyngoplasty surgery in August 1990, for the 
relief of his sleep problems.  The appellant claims that he 
has suffered from a sleep disorder related to those 
procedures, as well as disorders affecting his upper and 
lower digestive tract.  38 C.F.R. § 3.358, the regulation 
implementing then 38 U.S.C.A. § 1151, provided, in pertinent 
part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment...

Therefore, for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) to be granted, it is required 
that the facts, as shown by the evidence, establish that the 
veteran sustained additional disability as the result of 
medical treatment provided by VA.  38 C.F.R. § 3.358.  The 
appellant is seeking entitlement to compensation benefits for 
additional disability pursuant to 38 U.S.C.A. § 1151 
predicated on the contention that it was the August 19980 
septoplasty and uvulopalatopharyngoplasty surgery rendered by 
VA physicians that caused the appellant to suffer from the 
additional disability (sleep apnea, regurgitation and 
gastrointestinal condition) he claims.  

In this case, the Board initially notes that the evidentiary 
assertions by appellant as to the 38 U.S.C.A. § 1151 claims 
are beyond the competence of the person making the 
assertions.  The testimony and written statements of the 
appellant and his representative that any of the appellant's 
claimed conditions is causally connected to treatment he 
received in August 1990 are not probative as there is no 
evidence in the record that the appellant or his 
representative has any medical expertise to render such 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Review of the evidence of record reveals that the appellant, 
on VA examination in May 1990, reported that he was 
unemployed secondary to sleep problems.  The September 1990 
VA hospital discharge summary indicates that the appellant 
was treated for mild to moderate obstructive sleep apnea with 
an apnea index of 14 and a longest apneic duration of 52 
seconds with no EKG changes.  He complained of daytime 
somnolence, an increase in snoring and difficulty 
concentrating at work secondary to his disease.  Physical 
examination was significant for a left nasal spur, a right 
septal deviation and greatly increased redundant pharyngeal 
mucosa.  He had 2+ tonsils bilaterally.  

A July 1992 pulmonary consultation report indicated that the 
appellant still complained of daytime somnolence; his wife 
reported worsened snoring and six to seven episodes of apnea.  
The appellant subsequently underwent a VA sleep study in 
October 1992.  The longest apneic event lasted 30 seconds.  
The clinical impression was severe obstructive sleep apnea 
well controlled on continuous positive airway pressure 
(CPAP).

A June 1994 VA pulmonary clinic note indicates that the 
appellant had been on CPAP since his diagnosis of sleep 
apnea.  The appellant reported continued bouts of fatigue 
during the daytime, especially during his classes.  He also 
reported continued gastric distension and flatulence.  He 
felt as though he was sleeping well usually.  

The appellant underwent a VA sleep study in March 1995 
because he continued to have symptoms.  His obstructive sleep 
apnea was noted to be adequately controlled on his current 
setting.  His sleep staging was normal, and looking at other 
causes for his symptoms was suggested.  

The appellant subsequently underwent a private sleep study in 
August 1995.  The respiratory disturbance index (RDI) was 
12.0; this was stated to indicate moderate obstructive sleep 
apnea.  The longest apneic event lasted 22 seconds.  

A February 1999 progress note indicated that the appellant 
underwent a barium swallow in November 1998; testing showed 
no evidence of gastroesophageal reflux disease (GERD) and a 
duodenal diverticulum.  The appellant reported that he 
continued to smoke a pack of cigarettes per day and that he 
continued to use the CPAP machine.  

The appellant underwent a VA nose and pharynx examination in 
August 1999; he complained of fatigue, obstructive sleep 
apnea (OBSA) and sinusitis.  He reported use of CPAP and he 
complained of food and liquids coming out of his nose and 
food tending to hang in his throat.  He gave a history of 
swallowing food with choking regularly and fluid returning 
through the nose unexpectedly.  On physical examination, 
there was adenoid enlargement with the adenoids projecting 
into the posterior nose bilaterally, but worse on the right 
side.  There were chronic inflammatory changes of the larynx 
and inflammatory changes.  There was a scarred oropharyngeal 
area with shortening of the soft palate and some scarring in 
the tonsillar fossa from previous surgery.  The examiner 
rendered diagnoses of severe OBSA, adenoid enlargement, 
chronic sinusitis, allergic rhinitis and possible 
cricopharyngeal dysfunction and GERD.  The regurgitation of 
fluid was noted to be secondary to the 
uvulopalatopharyngoplasty procedure.

The appellant also underwent a VA gastrointestinal 
examination in September 1999; the examiner reviewed the 
claims file.  The appellant reported that, since the time he 
had been placed on CPAP therapy, he had been swallowing an 
excessive amount of air that, in turn, had led to belching, 
increased flatulence and a painful abdomen at times.  The 
appellant stated that when he tried going without the CPAP, 
his abdominal complaints were improved, but he was unable to 
sleep.  The examiner noted that the appellant had undergone 
upper GI testing in January 1999; the results showed no 
evidence of GERD.  A 1998 abdominal x-ray showed a 
nondescript small bowel pattern.  On physical examination, 
the pharynx had a surgically absent uvula and a high arch 
palate.  There was some pharyngeal irritation.  The examiner 
rendered a clinical impression of no evidence of 
gastrointestinal abnormality on examination or by past 
radiologic procedures.  The examiner indicated that the 
appellant had a disorder manifested by increased gas.  The 
examiner opined that the problem began in 1992 upon the use 
of CPAP.  It was explained that, with positive pressure 
oxygen being forced into his nasopharyngeal area, and a 
decreased ability to block this due to the surgical absence 
of the uvula, he would swallow more air.

The appellant subsequently underwent a VA medical examination 
in May 2003; the examiner reviewed the claims file.  After 
extensive review of the appellant's record and after speaking 
with the appellant at length, the examiner stated that the 
appellant began having problems with OBSA in the late 1970s.  
In August 1990, he underwent surgery.  The appellant reported 
continued daytime somnolence and nighttime wakening.  He also 
reported use of a CPAP machine.  He said that he still snored 
and that he still had nocturnal apnea.  The appellant also 
reported when he had nocturnal swallowing of a lot of air, he 
would have abdominal bloating and difficulty eating in the 
morning.  He said that when he used the humidified CPAP, he 
would have no gastrointestinal problems the next day.  On the 
other hand, when he did not use the humidified CPAP device, 
his nasal mucosa dried out and he would end up mouth 
breathing with resultant swallowing of air and abdominal 
distress.

The examiner opined that the appellant's OBSA was not 
worsened by this surgery; the progression of the OBSA was 
described as part of the natural progression of the condition 
and not a result of the surgery.  The examiner noted that the 
appellant was experiencing nasal regurgitation, especially if 
he drank something quickly or the liquid was cold.  The 
examiner stated that this was mostly an irritant and could be 
prevented by slower drinking and drinking liquids that are 
not as cold.  The examiner noted that the appellant gags and 
chokes easily and that this is an expected sequelae of the 
uvulopalatopharyngoplasty (UPPP) surgery.  

The examiner also stated that the appellant did not have any 
primary gastrointestinal disorder.  Swallowing air was the 
cause of the appellant's flatus and gastrointestinal 
distension.  While this is not an intended consequence of the 
UPPP surgery, it is a known complication.

After consideration of all of the evidence of record, the 
Board concludes that an adequate etiologic link relating any 
aspect of the appellant's current OBSA or alleged upper or 
lower digestive tract condition to any aspect of the 
appellant's medical treatment by the VA in August 1990, 
including the septoplasty and UPPP, has not been shown by the 
record.  The specific facts and circumstances of the 
appellant's medical history do not support the conclusion 
that such happened in this instance.  The evidence of record 
indicates that the appellant had been complaining of OBSA 
before the August 1990 surgery and there is no suggestion in 
the medical evidence that any worsening of the OBSA after the 
August 1990 surgery is due to anything other than the natural 
progression of the disorder.  There is no evidence that the 
appellant currently has a diagnosis of any upper or lower 
digestive tract disorder.  Furthermore, the evidence of 
record indicates that the appellant's regurgitation and 
abdominal difficulties are the result of the manner in which 
he uses the CPAP machine and the manner in which he eats and 
drinks.  The anatomical changes to his upper digestive tract 
brought about by the surgical procedures were expected and 
necessary consequences of the surgery undertaken in an 
attempt to relieve the OBSA.  38 C.F.R. § 3.358.  And, it 
does not appear from the available evidence that additional 
compensable disability resulted as contemplated by 38 C.F.R. 
§ 3.358.

As such, the evidence is insufficient to support a grant of 
benefits for OBSA or for any upper or lower digestive tract 
disorder pursuant to 38 U.S.C.A. § 1151.  Given the VA 
examiner's uncontradicted opinion, the Board finds that the 
preponderance of the evidence is against the claims.  While 
the Board has considered the doctrine of affording the 
appellant the benefit of doubt with regard to the § 1151 
issues on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.

III.  TDIU claim

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

In determining the required 60 or 40 percent ratings, 
provisions in 38 C.F.R. § 4.16(a)(1) through (5) are 
applicable and provide that the following will be considered 
as one disability: (1) those affecting one or both upper or 
one or both lower extremities, including the bilateral 
factor; (2) those of common etiology or single accident; (3) 
those affecting a single body system; (4) those incurred in 
action; or (5) those incurred as a prisoner of war.  Id.  In 
this case, the appellant is currently rated at 30 percent for 
the left toe/foot disability and 10 percent for the left foot 
scar, combining for a 40 percent rating.  These two 
disabilities can be considered to be a single disability 
under both 38 C.F.R. § 4.16(a)(1) and 38 C.F.R. § 4.16(a)(2).  

The record shows that, regarding his education, the appellant 
has reported having a high school diploma and completed 75 
hours towards an associate's degree in electronic 
engineering.  The record does not, however, show that the 
appellant's left foot disability alone, or in combination 
with his other service-connected disorders, precludes him 
from working in some form of substantially gainful employment 
that is consistent with his educational and occupational 
background.  Review of the evidence of record reveals that, 
on VA examination in May 1990, the appellant reported that he 
was unemployed secondary to sleep problems.  A September 1995 
written report from a private internist stated that the 
appellant was totally disabled based on a combination of his 
OBSA/narcolepsy, low back pain and left foot pain.  

Social Security Administration (SSA) records in evidence 
reveal that SSA determined the appellant to be disabled as of 
April 1994, based on a primary diagnosis of OBSA; the 
appellant was noted to have achieved 12 years of education.  
The June 1998 SSA Administrative Law Judge (ALJ) decision 
states that the appellant's impairments include OBSA, major 
depressive disorder, low back pain, bilateral ptosis, left 
foot pain and right elbow pain.  A February 1998 evaluation 
completed for SSA states that the appellant's combination of 
psychiatric and medical impairments probably made it close to 
impossible for him to work.  This evaluation was completed by 
the appellant's treating psychologist who stated that the 
appellant had made good faith efforts to retrain in new 
career fields, but that the depression had interfered 
severely with his capacity to acquire new skills.  

The evidence of record includes VA Vocational Rehabilitation 
records.  These records reveal that the appellant worked as a 
longshoreman from 1979 until 1990.  Between the September 
1992 and November 1996, the appellant completed 75 semester 
hours towards an associate's degree in electronics 
engineering; he did not complete the program.

The evidence of record also includes a January 2003 note from 
the appellant's treating primary care physician.  This doctor 
stated that, based on the appellant's problem list, he did 
not feel that the appellant was totally disabled and unable 
to perform any sort of work.  The appellant's problem list 
included left foot injury, external hemorrhoidectomy, OBSA, 
history of polysubstance abuse, tobacco use, low back pain, 
sulfa allergy, Marcaine allergy, contrast dye allergy, 
pleomorphic adenoma and depression.  

The fact that the appellant is unemployed is not enough.  The 
question is whether his service-connected disorders--without 
regard to his non-service-connected disorders or advancing 
age--make him incapable of performing the acts required by 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The appellant's service-connected disabilities are a left 
foot disability, currently assigned a 30 percent evaluation; 
hemorrhoids, currently assigned a 10 percent evaluation; dry 
eye syndrome, currently assigned a 10 percent evaluation; a 
right elbow disability, currently assigned a zero percent 
evaluation; a scar on the bottom of the right foot, currently 
assigned a zero percent evaluation, a scar of the abdomen, 
currently assigned a zero percent evaluation; and as a result 
of the decision above, a scar of the left great toe, 
currently assigned a 10 percent evaluation (for a combined 50 
percent evaluation).  The appellant has not presented, nor 
has the Board found, circumstances that place this veteran in 
a different position than other veterans rated 50 percent 
disabled.  38 C.F.R. § 4.16(a).  For a veteran to prevail on 
a claim based on unemployability, it is necessary that the 
record reflect some factor that causes him to be unable to 
obtain or maintain substantially gainful employment.  See 
38 C.F.R. §§ 4.1, 4.15; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The appellant's combined service-connected 
disabilities are not, in the Board's determination, so 
severely disabling as to render him or the average person 
similarly situated unable to secure and follow substantially 
gainful employment, nor does the evidence of record reflect 
that these conditions would render him individually unable to 
follow a substantially gainful occupation.  

In reaching these conclusions, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b) 
which provide that, to accord justice to the exceptional case 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation commensurate with the average 
earning capacity due exclusively to the service-connected 
disability or disabilities may be assigned.  The governing 
norm of these exceptional cases is a finding that the case 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

In this case, the Board finds the evidence in its entirety 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of regular 
schedular standards.  After considering only the service-
connected disorders, the Board finds that the appellant could 
perform gainful employment.  Therefore, the Board finds that 
he is not entitled to a total evaluation under the applicable 
provisions of 38 C.F.R. Parts 3 and 4.  In the absence of 
such factors as set forth above or other factors which would 
suggest an unusual or exceptional disability picture, the 
Board finds that the criteria for submission of an assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 4.16(b) 
have not been met in this case.

In considering the appellant's entire clinical history, the 
Board is unable to conclude that he is precluded from all 
forms of substantially gainful employment solely because of 
his service-connected disabilities.  Accordingly, the benefit 
sought on appeal is denied.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable, and a total disability evaluation 
based on individual unemployability claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

IV.  Veterans Claims Assistance Act of 2000 (VCAA).

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The appellant was notified of the 
information necessary to substantiate his claims by means of 
a letter sent to the appellant by the RO in February 2004, as 
well as the discussion in the Statement of the Case (SOC) and 
the Supplemental Statements of the Case (SSOCs).  These 
documents informed the appellant of what the evidence had to 
show to establish entitlement, what evidence was still needed 
from him and what VA's duty to assist was in obtaining 
evidence for his claims.  The appellant was notified of the 
information necessary to substantiate his claims.  He was 
also told that he needed to ensure that all pertinent 
evidence was submitted.  The RO also sent the appellant a 
Supplemental Statement of the Case (SSOC) in November 2004, 
in which he was provided with the text of 38 C.F.R. § 3.159.  
Therefore, VA has no outstanding duty to inform.  (Although 
all the notifications required by the VCAA were not provided 
until after the RO adjudicated the appellant's claims, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, private and VA outpatient 
and inpatient medical records were obtained and associated 
with the claims file.  The appellant was afforded several VA 
medical examinations, as well as a Board hearing.  The 
appellant did not provide any information to VA concerning 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant has not reported that 
any other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  Therefore, the Board 
finds that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002).


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
left toe disability prior to January 31, 1997, is denied.

Entitlement to an evaluation in excess of 30 percent from 
January 31, 1997, for the left toe and foot disability is 
denied.

A separate 10 percent rating for a surgical scar of the left 
great toe is granted, subject to the law and regulations 
governing the award of monetary benefits.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
OBSA as a result of medical treatment rendered by VA in 
August 1990 is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the upper or lower digestive tract 
as a result of medical treatment rendered by VA in August 
1990 is denied.

A total rating for compensation purposes based on individual 
unemployability is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


